DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-6 in the reply filed on 02/08/2022 is acknowledged.

Claim Rejections - 35 USC § 112
Claims 13 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the conveying component" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the conveying component" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the conveying component" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the conveying component" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the conveying component" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
2 recites the limitation "the conveying component" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the conveying component" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the conveying component" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the conveying component" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the conveying component" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moriguchi (JP 2010276971).
With regard to claim 1, Moriguchi discloses a media conditioner (9) [Para. 0023] comprising:
a heated conveying component (9a) [heating rotary belt; Para. 0038] to convey a sheet of printable media (T) [Para. 0022], the conveying component including a first portion [center span over labeled area 920A; See Fig. 9], extending widthwise, and a second portion [lateral end span over labeled area 920B; See Fig. 9] extending widthwise from the first portion;

a second temperature sensor (986) to measure temperature of the second portion of the conveying component [Para. 0014]; and
a controller (970) [Para. 0049] to produce a determination involving a first temperature (TA1) at the first portion of the conveying component, a second temperature (TB1) at the second portion of the conveying component, a reference temperature of the first portion, and a reference temperature of the second portion, and a threshold value [Para. 0089-0090],
wherein the controller is to produce a result indicator [determination of rotation state; S5] based on the comparison [Para. 0092].
With regard to claim 3, comprising: 
a first heating element (920A) [first heater; Para. 0120] to heat the first portion of the conveying component [Para. 0101]; and 
a second heating element (920B) [second heater; Para. 0120] to heat the second portion of the conveying component [Para. 0101], 
wherein the controller is to provide a first power level [Fig. 11] to the first heating element and a second power level [Fig. 11] to the second heating element to cause the first and second heating elements to generate heat [Para. 0081].
With regard to claim 4, wherein the media conditioner is to set the first power level or the second power level to zero in response to the result indicator [the heating operation is controlled by outputting the ON/OFF signal S3; Para. 0066].
With regard to claim 5,  wherein the controller is to transmit the result indicator (S5) external to the controller [Fig. 8].
claim 6, wherein the conveying component comprises a belt [heating rotary belt; Para. 0038], wherein the first and the second heating elements extend within the belt [Para. 0119], wherein the first heating element is to heat an inner portion of a width of the belt [Para. 0120; Fig. 8], wherein the second heating element is to heat an outer portion of the width of the belt [Para. 0120; Fig. 8], including two sides of the belt separated by the inner portion [Fig. 9], and wherein the conveying component is to heat the sheet of printable media [heater applies heat to paper (T); Para. 0054].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Moriguchi (JP 2010276971).
With regard to claim 2, wherein the first temperature includes an average of a plurality of temperature measurements, and the second temperature includes an average of a plurality of temperature measurements [temperature is detected at regular intervals and an average may be obtained; Para. 096],
wherein the determination is to include a first temperature difference that is a difference between the first temperature and the second temperature [difference between temperature values; Para. 0130],
wherein the determination is to include a determination of a second temperature difference that is a difference between the reference temperatures of the first and second portions of the conveying component [Para. 0087, 130],

wherein the controller is to produce the result indicator when the third temperature difference is greater than the threshold value or less than the negative of the threshold value [Para. 0087; 0133-0134].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193. The examiner can normally be reached Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        
/ERICA S LIN/Primary Examiner, Art Unit 2853